      Case 1:21-cv-03410-PGG-SDA Document 21
                                          20 Filed 08/19/21
                                                   08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                            Plaintiff,
                                                 Civil Case Number: 1:21-cv-03410-PGG-SDA
              -v-

 FUN FACTORY USA, INC.,

                            Defendant.


                            [PROPOSED]
                             XXXXXXXX DISMISSAL ORDER


IT IS HEREBY ORDERED:


      THAT pursuant to the parties’ August 17, 2021 Stipulation of Dismissal, all claims asserted

against Defendant in Civil Action No. 1:21-cv-03410-PGG-SDA, are dismissed with prejudice;

and

      THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.




                 18 day of August 2021.
SO ORDERED THIS ____




                                          ________________________________
                                          HONORABLE PAUL G. GARDEPHE
                                          UNITED STATES DISTRICT JUDGE
